DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Reply to Non-Final Office Action filed on 09/30/21 have been entered.
According to the Reply, claims 1-20 were pending.  Claims 6 and 14 have been canceled.  Claims 1 and 11 have been amended.  Thus, claims 1-5, 7-13, and 15-20 remain pending.

Response to Arguments
The indicated allowability of claims 1 and 11 are withdrawn in view of the newly discovered reference(s) to US Pub. No. 2019/0135551 Sekich et al.  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
Claims 1, 2, 8, 11, and 16 are rejected under § 103 as being obvious over US Pub. No. 2017/0262796 to Wahlmeier et al. (Wahlmeier) in view of US Pub. No. 2019/0135551 to Sekich et al. (Sekich).  In regards to claims 1 and 11, Wahlmeier discloses a system (100) for transporting items to destination locations, the system comprising:
a conveyor assembly (105/107/113/115) comprising a plurality of docking locations (115) (see ¶¶ [0012], [0014] for disclosing a first conveyor configured to transport item containers to sortation stations operably coupled to a sorter for transporting the item containers to specified sortation delivery stations where items are then transferred to order-specific portions at order consolidation stations and further disclosing that the first conveyor, sortation stations, sorter, and sortation delivery stations can collectively operate as a series of individual conveyors); 
an item identifier (109) operable to read identification data of a first item (101a-i) and identification data of a second item (101a-i) (see ¶¶ [0014-0015] for disclosing a scanning device disposed at sortation stations and configured to read item identifiers and container identifiers before sending the item containers into the sorter); 
an orchestrator (125) operable to, based at least on the identification data of the first item, pair the first item with a first transporter and, based at least on the identification data of the second item, pair the second item with a second transporter different than the first transporter (see ¶¶ [0016], [0029] for disclosing a computing system configured to receive item identifiers and container identifiers from the scanning 
a sorting controller (125) operable to, based at least on the identification data and the pairings, route the first item to a first docking location of the plurality of docking locations and route the second item to a second docking location of the plurality of docking locations (see ¶ [0026] for disclosing the computing system as being configured to instruct the sorter to transport item containers to one or more sortation delivery stations).
Although Wahlmeier does not explicitly disclose wherein the orchestrator is further operable to instruct the first transporter to align a first shelf of the first transporter with the first docking location to receive the first item, such a feature is found in the prior art.  In fact, Sekich teaches an autonomous transport robot for a warehouse wherein the orchestrator is further operable to instruct the first transporter to align a first shelf of the first transporter with the first docking location to receive the first item. See ¶¶ [0075-0077] (describing a loading process for an autonomous cart comprising an onboard processor configured to plan a path to a loading station alongside a stationary conveyor belt and to move the top surface of the cart up or down to be at or near the same height as the edge of the loading station).
Thus, it would have been obvious to modify the system of Wahlmeier with the autonomous carts/robots of Sekich in order to automatically move materials from receiving areas to storage areas within a warehouse while eliminating the need for more expensive and inflexible material handling systems. See ¶ [0032].

In regards to claim 2, Wahlmeier further discloses that the item identifier is operable to read identification data when an item is disposed on the conveyor assembly. See ¶¶ [0014-0015] (reading item identifiers on items passing through sortation stations along the conveyor system).

In regards to claims 8 and 16, Wahlmeier further discloses that the orchestrator is further operable to instruct the first transporter to dock at the first docking location and instruct the second transporter to dock at the second docking location. See ¶ [0026] (instructing an item container to stop and unload items in the container upon reaching the sortation delivery station corresponding to the order-consolidation station associated with an order corresponding to one or more items in the item container).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 13 are rejected under § 103 as being obvious over Wahlmeier, supra, as applied to claims 1, 4, and 11, in view of US Pub. No. 2008/0092488 to Gabrielsen et al. (Gabrielsen).  In regards to claims 4 and 13, Wahlmeier discloses all limitations of the claimed invention but for a measurement module operable to measure a parameter of the first item and a sorting controller operable to, based at least on a 
Although Wahlmeier does not explicitly disclose these limitations, such features are found in the prior art.  In fact, Gabrielsen teaches an automated packaging system comprising: 
a measurement module (30/70) operable to measure a parameter of the first item (see ¶¶ [0038], [0050-0051], [0057], [0066] for disclosing a void determination device for determining whether or not a container meets predetermined criteria before receiving dunnage by measuring the void volume in the container); and 
wherein the sorting controller (26) is further operable to, based at least on a comparison between the parameter measurement and a stored parameter value, route the first item to a third location different than the first docking location (see ¶¶ [0037], [0076-0078] for disclosing a system controller for controlling one or more actions in the system, such as controlling the flow of containers through the system by routing non-conforming containers to a separate conveyor for special processing).
Thus, it would have been obvious to modify the system of Wahlmeier with at least one of the measuring devices of Gabrielsen in order to further automated inventory tracking through the warehouse system.

In regards to claim 5, Gabrielsen further discloses that the measurement module comprises a weight measurement module or an optical dimensional measurement module. See ¶ [0057] (disclosing the void volume determination device as having one or more sensors, such as weigh scale and an optical sensor).

Allowable Subject Matter
Claims 3, 7, 9, 10, 12, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on 571.272.6923. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655